Case 0:21-cv-61532-RS Document 1 Entered on FLSD Docket 07/27/2021 Page 1 of 12
                                                         FILED BY                    D.C.
 Mike Pan-
 Plaintiff,Pm Se
 M slllng Address                                               JLL 2? 2221
 5494 NW 10* Ct.A pt304                                          ANGELAE.NOBLE
                                                                CLERK U S.DISI C1:
 Plantation FL,33313                                           s.o.oFFG.-1rctAun.

 IN THE UNITED STAW S DISTRICT COURT, SOU THERN DISTRICTOFFLORIDA

         M H PmISX ,

   A nlndividualandasCEO om ow M oveu sA

      a FloridaResident

                                           Plaintië
V,

h4ark Jensen

A nlndividualandasCEO ofAm ericanResourcecorpom tion

      An Indianacop om tion
                                                  D efendant


                                 CO M PLA W T

     Plaintiz M ikePanser,aSouthFloridaresident (thettplainti/ 'lherebysues
Marklensen in hispersonalcapacil,and in the capacil asCEO ofAmerican
ResourceCorporation(hereinafterthe''Defendant'')andfurtherstate asfollows:
                          JUR ISDICTION A N D V ENU E

      Jurisdie onisproperinthiscaseastheUS Distrid Cou- shallhaveori#nal
jurisdidionofallciviladionswherethematterin controversy exeze sthesllm or
valueofs7s,ooo,exclusiveofinterestandcosts,andisbetw een citizensofdiFerm t
States.lurik idionisthereforeprom rtm der28U S.
                                              C.j1332.
                                              .


     V enueisproperinthisD istrid pumlmntto 15U .S.
                                                  C.jj15(a),22and28U.S.C.
jj1391(b),(c),and(dlbecause,duringtherelevantperio; DefendantM nG JaISG
Case 0:21-cv-61532-RS Document 1 Entered on FLSD Docket 07/27/2021 Page 2 of 12
transade business,w ere found,or had agents in thisD istrid ,and a subqtmntial
poï onoftheiractivitythatrelateto intc tatetradeandcom m ercediscussedbelow
 hasbeen carried outin thisDistrid .Subsequently,D efendant'scondud had diru ,
 substantial,and reasonably foresezmble eFœ ts on PlaintiFs,through interstate
 œ m m erœ relations,z cludz gz thisD istrict.
                                TH E PA R TR S
                               TH E PLAG TIFFS
    TheplaintiFM ikePanseroperatesasmallgdl tforwardingserviceNow
 MoveusA whichisresstœe undœ thestakofFlorida.
                              TH E D EFEN DA N T

     M arklensen isthecEo ofAm erioqnResourcecom om ion Am erican
 ResourcesCom om tionw hich Com panyholdsitselftobe anextgeneratiow
 socially responsible,supplierofraw m aterialsto thenew ingastm ctum m arket.
 UndertheDefendantM ark Jensen'soversightasCEO ,A m ericanResource
 Corpoe onpm duces produd sw hich inturn gotoproducesteel,alloys,m d als
 andused in thecriticalelem entsseldsto pup ohedly supm hglobaldevelopm ent
 andsocio-economicprop esstocreateamoreeëcienteconomicenvironment.(see
 ExhibitçW '')
                        >   FA CTUA L ALLEGA H O NS

 1. ThePlaintiF M ikepanseroperatesasm allgeightforwardingserviceN ow M ove
    UsAwhichisre#steredundertheStateofFlorida
 2. ThePlaintiT ssystem ofProcessincludestnking bookinpsthrougha thkd pahy
    Company which provides a online marketplace for geil t forwardc
    (Uship.com)and other forwarding geight services to med the customœ's
    specifcations.PlaintiF statesthatsince itisa geil tforwardingbusinessthat
    custom ea 'satisfad ion ultim ately depends on the custom er being extrem dy




                                        2
Case 0:21-cv-61532-RS Document 1 Entered on FLSD Docket 07/27/2021 Page 3 of 12
    specifcreN rdingthe dim ensionsoftheitem sbeingrequested forshipm entO d
    subsequently deliverd .
 3.On9thJune2021Defendantpostedash#mentontheushipmarketplacete ul
   thewebsitelink be1ow:https://- .> Mp.coM ist1#469857356/10-Pi1ets/
 4. A âertheD efendantpostedtheshipmenthe com m unicatedtoPlaintil using his
    companyemailaddress:(seeExhibittiB''whichevidencesthepubliclistinge m
    PlaintiT saccount show ing asbooked and seealso ExhibitCC ''evidencingthat
    theacceptanceofDefendant'squotedisplaysinthepublicdomain)
 5. On 9th ofJune 2021,D efendant poste atthe uship m arketplace underthe
   categoryLTL Shipment.W hichmesnKlaessthanTruckload.tsœ ExhibitD whidl
   evidencesthe notifcationgom ushè thattheDefendant'sshipmentwaspostd )
 6.On 9th ofJune2021,PlaintiF provided a quoteto Defendantvia email(see
    ExhibitE which evidences the,e m ail notiscation thatPlaintiT squote was
    Plaexe.d)
 7. On 9th ofJune2021,theD efendantaccepted PlaintiT squoteand by extension
    PlaintiT sterm sandconditionswhich w ereallprovided toD efendO tpriorto his
   booking.(seeExhibitF which evidencesthee mail9om uship thatPlaintiTs
   quotewasaccepted)
 8. Upon accepe ceofthe quotetheDefendantthen provided his speciscationsas
   requiredto accom m odatehisshipm entasfollow s:
   Pickup Location:47g44mBusinesslocadonDeliveryo cation:47x 8- Busklœ s
   Location10Pallds//60x60x60inch//Totalweil t1,000LBS(sœ ExhibitB)
9.PlaintiF then restated the sam e detailslisted for the D efendantand providd a
   quote for1,075U SD includinguship fee,andpam entto PlaintiF intheam ount
   of860U SD .
 lo.plaintiF assertsthatthe dd ails ofthe shipm entto D efendantrœ d as follows
    IM PO RTAN T:
   Paym entviacreditCard**paym entbefom pickup **ddailedquoteasfollow kg
   Business-Business///LihgateNo'rincluded/2-3business4aytra ittimeest.
   /ltem

                                      3
Case 0:21-cv-61532-RS Document 1 Entered on FLSD Docket 07/27/2021 Page 4 of 12
   mustbe properlypackaged(palletlzed,crated,boxed)-no looseitems!No
   overhang

 accepted!/QuotedasLTL (VolumeTario Standard Service,means-pickupdatœ,
transittim es,delivery datesareestim ated!Ourdispatchw illadvisefordrivera* i
tim e.g ickup:M o.-Fr.-12:00 PM -05.30 PM pD eliveries:M o. Fr.-07.30 AM -
                                                            -



12:00 PM /N O pickupsordeliverieson holidaysand w œ kends/lfyou neM your
shipm entpicked up anddelivered on a specifk orfIXH day, w em ay re-quotewith
guarante service./Quotebased on weight,dim ension,com modity,andaddrœs
classifkation / N ot sure aboutaddressclassiscation please ask us and w e w ill
explain /Forhigh-value shipm entswe su% estadditionalinsurance, ask usforthe
option.//Thanks,Eli

ll.plaintiF statesthetheterm sand condiuonsw erevisible on the quotew hich the
   D efendantread andacknow ledged.
12.On 9th ofJune2021PlaintiF provided asdup em ailtotheD efendantrequœtklg
   additionalinformationfortherm uestedse menttseeExhibitG whicheviden=
   PlaintiT srequestto Defendantfortherm uestH m issz gz foM ationandë e œ
   advisedD efendantofthefollow ing,to w it:
13.1 orderto place the shipm entfor you,please provide m e the below m isszg
   inform aEoninred andconGrm thatwehavetherightinform aion fordim ension,
   w eight,piececotm t,typeofaddressandne ed assessorialonhand:
l4.plaztiF h hhœ as%    thatplaziT s- aile hœ rm u%td oftheD efendantto
   en suretheaccuracy ofhisshippingspecifcations asany changeofdim ensiow
   w eight,typeofaddressd c..can increasethecarrierrateandw illbeaddedto the
   fm albill;
ls.Defendantw asfurtherinform ed thatby sending theaboveinform aion itw ould
  behisœ nG= aionthatallz fo= ationpm d de toPlaintiF w asaccurate.
l6.D efendantM ark responded on 09th ofJùne2021to thesd up e m ailconflrm m
                                                                          'g
  theweightof1,000LBS.(seeExhibitH)


                                      4
Case 0:21-cv-61532-RS Document 1 Entered on FLSD Docket 07/27/2021 Page 5 of 12
 l7.plaintif sdup the shipm entw ith the provided inform ation and sentDefendnnt
   M arktheinstrudionemailwithattachedBOL -BUL No.:60101415698(sœ
   Exhibit1,theinstructionemailandalsoExhibitl,BOL)
l8.plaintiF assertsthathisautomated system then sentan invoicew ith thepaym m t
   link.(sœ ExhibitK invoiceemailand ExhibitLwhich evidencestheinvoice)
lg.plaintiF statesthathisinvoiceconsiste ofseveralPA YM EN T REM IN DERS -
   BM A CH OF CON TM CT - LA TE PA YM EN T em ailsw ith no response:om
   Defendant(seeExhibitM ,flrstpaymentreminder10thofJune2021,ExhibkN
   secondpaym entrem inderllthoflunezozl,ExhibitO ,thirdpaym entrem indœ
   11th ofJune20219om ouraccoO œ lt,ExhibitP fourth pam entrem indœ 111
   ofJune2021totheDefendant's colleauge)
zo.DefendantG allypaidplaintiFaâerpickup(breachingtheori#nalag eemmtas
   paymentwasduebeforepickup)butwasonly paid aherthe4 reminder.(sœ
   ExhibitQ ,Defendant'screditO rdreceipt)
21.Onthesam eday PlaintiF w asnotisedbythecarrierthattheshipm entw asfound
   with 16,615LBSandnotasposted,bookei andconGrmedfor1,000LBS.
zz.plaintiFimmediately informedDefendantaboutthematterviaemailtseeExhibk
   R,emailtoMarkaboutweil tincrease alsoalsoExhibitS,weightcertiscate)
z3.plaintiFthenreroived an em ailw ithverbalderogatol rem arks9om Defendnnt
   inresponse,noneofwhichfadsaretrue (seeExhibitT)
24.P1aintiF im m ediately respondedto Defo dantexplal
                                                    'nl
                                                      'ngalloftheabovefadskl
   anendeavortoresolvetheissuetsœ ExhibitU)
25.P1aintiT s thensent aG alreminderfortheweightincrease(seeExhibitV)
z6.plaintiF assertsthattheD efendant then sentan e m ailon 11th ofJune2021 -
   m entioning that he will initiate a chargeback and accused PlaintiF of not
   accurately quotmg
                  ' Defo dant,u dalsoth= to e plah uF w ith legalaction,wkh
   furtherintentionstohn= Plaintiœ spc onalandbusinessrm utationtseeExlu'bk

z7.plaintiF then sentD efendant a new e m ailnotifying him to em se and drsist
   usingprofanelanguagetowardshim (sœ ExhibitX)

                                      5
Case 0:21-cv-61532-RS Document 1 Entered on FLSD Docket 07/27/2021 Page 6 of 12
 z8.D efendantcontacted PlainiF again w ith harassing em ails and accusationsof
    gaud.
 zg.plaintiF eventually receivedtheadditionalchargesfrom ourthirdpartyprovidœ
    and charged theD efendant'scard on 5leasourterm sand conditionsauthorie
    PlaintiF to charge D efendant'scard on flle for any am ended charges whidl
                                                                        ,

   Defendanthadapœ dtowhenhebooke thesh#ment.Thesechargescollectivdy
   form ExhibitsY and evidence the chargesforthe w eightincrease fee, the ,full
   term sandconditionsofservice, evidencethattheD efendant accepted ourtermg
   and condition and cancellation policy and cardholdercom puterscr= shot and
   proofthatterm sand condiionandcancellationpolicy w asacceptedatthetim eof
   checkout)
3o.plaintiF then received a new and harassing em ail9om the D efendantaccushg
   PlaintiFoftheâandgaud(Sœ ExhibitscolledivelymarkedasZ)
3l.plaintiF statesthathehasm adenum erousattem ptstoresolvethisissuew ith the
   Defendantwho appem to have intentions ofharm ing PlaintiT spersonaland
   businessreputation.tseecollediveExhibits Z 1evidencingPlaintiT snumœous
   stepstoresolve)
3z.plaintiF soughttoexplaintoD efendantthero sonsforbeing charged addiuonal
   chargeshoweverD efo dO tm ah tal
                                  'nsthatplaz tiF deâaude him andthathethe
   D efendantintendsto furtherharm plaintiT spersonaland businessreputation .


33.plaintiFstatesthatasaresultoftheforegoingthatthisactionisfiled allee gthe
   followingcausesofadionts)

                           C AU SES O FA CTIO N
                   (1)TortiousIntederencewith Contm ct
    UnderFlorida law ,to statea claim for tortiousinterferencew ith contrad the
claim antm ustpleadfourelem ents:
(1)theexistenceofabusinessrelationshipunderwhichplaintiFhaslegalril ts,not
necessarily evideneM by an enforcemblecontrad ;
(2)proofofdefendant'sknowledge;

                                      6
Case 0:21-cv-61532-RS Document 1 Entered on FLSD Docket 07/27/2021 Page 7 of 12
 (3)intentionalandunjusv edinterferencewithrelationshipbydefendant;and
 (4)damagetoplaintiFasaresultofinterference.NauticaInt' l.v.IntcmarineUk
                                                                       o,
f.#.,5 F.Supp.2d 1333,1344(S.D.FIa.1998: Salitv.Ruden,Mcclosky k&zzl#/l,
Schuster& Russqll,P.A.,74l So.2d381,385(F1a.4thDCA 1999).
     Several Florida courts have addrese    the standard for courts to use kl
dderminingiftherm uiredelementofan advantageousbusinessrelationse has
been properly pled.Thetestisw hetherthepaë es'understanding w ould have1-
com pletd ifthedefendanthad notinterfered.See EthanWl/c'n, Inc.v.Georgtown
Manor,Inc., 647 So.2d 812,815 (Fla.1994),citing Charles Wallace Co.v.
Altn ative Copierconcm ts,Inc.,583 So.2d 396, 3977 1a.24DCA 1991)(hol
                                                                    dm
                                                                     'g
adion forintentionalinterference with businessexpectancy w illlie ifthe paë œ '
understandingwouldhavebeen compldedifthedefendanthadnotinterfered);sœ
also UnitedYachtBrokers,Inc.v.Gillespie, 377So.2d668,672(F1a.1979)(hol
                                                                     ding
question is notnecessarily w hd herinterference induce a breach ofcontral but
m oregenerally,w hdheritcaused alossofgainplaintiF w ouldhavereceive absœ t
theinterference.)
PlaintiFsstatethat:
(llTherewastheexistenceofabusin- relationship
       Plaintie state thatthere w as the existence of an businessrelationship
  betw een him selfand the onlinem arketplaceU ship.com which hasbeen a long
   standingbusinessrelationshè since2013.
tzlD oofofdefendant'sknowle ge
       PlaintiFstatesthatheDefendantknew oftherelationse bdween hhn Dd
  Uship.com throughthem any em ailsw hichDefendantrœ eivedpriorto shipm m t  .


(3lintentionaland unjustifie interferencewith rela:onship by defendant
         Plainti/statesthatDefendantboth intenuonally and unjustifably cause
  an interference bdw een PlaintiF and U ship.com by intentionally delayzg
  payment for the shipm ent w hich specifkations w as m isrepresented by the
  D efendant.Plainti/ statesthatit took fourpaym entrem inders to Defendsnt
  inform ing Defendantthathehad to pay fortheaddidonalchargesw hich caxxe

                                     7
Case 0:21-cv-61532-RS Document 1 Entered on FLSD Docket 07/27/2021 Page 8 of 12
    sir ifkant delay and interference into the PlaintiT s daily course of adivl
                                                                              'ty.
    FurtherPlaintiT sbusinessis now placed in a negative spotlightin the public
    dom ain through the Defendant'sposting ofem ailsto PlaintiF and also postmg
                                                                             '
   untruestat- entsabouttheplaintifontheonlinemarketplaceUsh#.com,whidl
   presentlyhasPlaintiF underreview which PlaintiF isattemptingto resolve.
 (4ldamagetoplaintiffasa M ultofintederence.
   Plaintif assertsthatbeemuseoftheD efendant'sinterferencethrough hisdelay kl
   paym ent sendingnegativeem ailstoPlaintiF andbypostingneN tivecontœ ton
   the W orld W ide W eb for the public view inw including Defendantpossibly
   obtaining a chargeback for the tranx ction at issue,thatthe PlaintiF suste d
   siN ifkantdam ageand hann tohisbusinessreputaion.PlaintiF bringssuittmdœ
   thiscauseofadion fortheamountofsso,ooo.
                                (11)Defamation
      The term ttdefam ation''m emnsanyadionorotherpm cee ingfordefam auon,
libel,slander,orsim ilarclaim alleging thatfornisofsp- h are false,havecmle
damagetorepuktionoremoionaldisA ss,havepmsentedanypersoninafalsel@
                                                                 ' t,
orhaveresultedin criticism ,dishonor,orcondemna*onofanyperson. 28 U .S.Code
j4101-DefmitionsGenerally Plainie cannotsueinfederalcourtonadefnmntion
claim unless there is diversity of citizenship.PlaintiF asserts that The FH t
AmendmentoftheConstimion isinvolved in theseclaimsasthetwo subjertKare
linked in m ostinstances.opinionm ay notberelevanttoadefam ationcase H ow w œ ,
                                                                       .


falsefad sorstatem entsthathaveb- publishM orprovidedtothepublicthatoâœ
cause dië culty to the vid im or lead to hnrm are violationsof the 1aw and not
proted edthrough frœ sp- h.To asserta valid defsm ation claim , the case m ust
provethatthe personbeing sued acted in adualm alice againstthePlaintiE Thts
m eansthatno agency purpox sw ereadvanced duetothesestatem entsorfalsefads.
He orshew aspurely acting on vindid ivereason to causea negativeim pad to the
person hw olved.N ew York Tim esv Sullivan




                                       8
Case 0:21-cv-61532-RS Document 1 Entered on FLSD Docket 07/27/2021 Page 9 of 12
PlaintiF brings this adion for defamation againstDefendant for $25,000 for
D efendantscontinuousand harassing em ails and for asserting untruerem arksand
statem entsagainsttheplaintiF ontheW orld W ideW eb forpublicview ing.
        gll)RequatforlnjunctionorTemporac RatrainingOrder

Notwithstandingtheforegoing,PlaintiFRm uestsaninjunctionorTemporo or
Px ano tRestml  'ne ordœ prevo te theDefo du tgom assee'ngany further
disparagingoruntm er- arb tow ae plal til orhisbusiness,w hich donotfall
w ithinthecategory of9eespeech.
           (IV)RequatforasuasponteOrderto Ceax andDaist
A lternaively Plaintiflx equestsasuasponteo çdeçtoCeaseand Desistthe
Defendant9om asse ngany furtherdispa sngoruntrueremarkstowards
PlaintiF orhisbusiness,which donotfallw ithinthecategory of9ee speech.

                          PM Y ER FO R R ELV F

  W HEREFORE,PlaintiFpraysforreliefandjudo entasfollows:
(llDamagesagainstDefendantintheamountof$75,000t0compensateplaintiFfor
  theDefo dant'stohioc z tefc enœ w ith abusinesscontactandforDefendnnt's
  defam ationaN insttheplaintiE
(2)an injunction or Temporo or PermanentRestraining Order preventing the
  D efendant9om asserting any further disparaging or untrue rem arkstowards
  PlaintiF orhisbusiness,w hich donotfallw ithin thecategory offree spe- h.
(3)asuaJron/eordertoCeaseandDesisttheDefendantgom assertinganyfurther
  disparagingoruntm erem arkstou rdsPlaintil orhisbusinessyw hich donotfall
  w ithin thecategory offrœ sp- h.
                             JU RY D EM A N D

PlaintiFsdemandtrialbyjuryofa11issuessotriable.
œ ted:July 212021



                                     9
Case 0:21-cv-61532-RS Document 1 Entered on FLSD Docket 07/27/2021 Page 10 of 12
 Respedfullysubmittc
 s/M ikePanser

 M ikePanser
 Plaintië prose




IN THE UNITED STA TES DISTRICTCOURT,SOUTHERN DISN CTOF FLORIDA

        M ikePanser,

  AnlndividualandasCEo om ow M oveu sA

      a FloridaR esident

                                         PlaintiF,


s4ark Jensen

Anlndividualand asCEO ofAm ericanResollme corpom tion



                                    10
Case 0:21-cv-61532-RS Document 1 Entered on FLSD Docket 07/27/2021 Page 11 of 12
       An Indianacop om tion
                                                 D efendant

                       CERTIFICA TE OF SERVICE
 ThePlaintif ,M ike Panser,do hereby certify thaton this23 day ofJuly of2021I
 served a copy ofthe foregoing on theopposingsideby m ailino and deliveringa
 copy thereofto:
 M arklensen
 A m erican Resourcecorpom uon
 12115V isionaryW ay
 Fishers,Indiana46038
                                                               s/M ike 'Jn,
                                                                          &cr
                                                              PlaintiFs,pro se
                                                                             L




                                     11
Case 0:21-cv-61532-RS Document 1 Entered on FLSD Docket 07/27/2021 Page 12 of 12
                                                                                NQ      N   '''<
                                                                                    ,
                                                                                               )% .



                                                                                (4
                                                                                -
                                                                                 f'y-
                                                                                L       A

                                                                                    t
                                                                        .
                                                                                    V
                                                                                        >
                                                                       ?4 O
                                                                        (-s..
                                                                        D%          ty
                                                                                    Q
                                                                        tp              U
                                                                                      1
                                                                                    .- .


           -

                   r ) (.0      V C>                                                -

                                                                                    %
                                                                                    .'
               -
                                                                                    Q
                                                                                    @
            O             C), Lb ( n
                                -


                                .
                                            .   7                                       ?
               %
               N          '
                          >-h                                                       V   /


                          ct
                           ': f/ L>     -           .


               D'  1      '
                          U             ---------


                   Q)               N           --


                                    O   .
                                        y
                                        -
                                        ,
                                        -
                                        .
                                        ,;
                                         y
                                         .
                                         j
                                         )j
                                    Y
                   D
                   >
                                        %
                    !.h
                                    V o
                                    V S
                                    X D
                                                                                y
                                                                                .
                                                                                è ,
                                                                                .




               kb
                o                                                               -- -
                                                                                            ;
                                                                                            1
                                                                                            !
                                                                                            -
                                                                                            )
